Citation Nr: 0306828	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  98-07 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability, currently rated as 10 percent disabling. 

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his mother


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This appeal arises from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that denied a claim for an 
increased evaluation for a left knee condition and denied a 
claim for service connection for degenerative disc disease of 
the lumbosacral spine.  In that decision, the RO also found a 
claim for service connection for chronic obstructive 
pulmonary disease (COPD) claimed as spots on the lungs to be 
not well grounded.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

In April 2000, the Board determined that both service 
connection claims were not well grounded and remanded the 
issue of an increased rating for the left knee.  In March 
2001, the United States Court of Appeals for Veterans Claims 
(CAVC) vacated that portion of the decision that found the 
service connection claims to be not well grounded and 
remanded them back to the Board for re-adjudication under the 
Veterans Claims Assistance Act of 2000 (VCAA).  In September 
2001, the Board complied with the CAVC order and remanded 
both service connection issues to the RO for additional 
development. 

The veteran, his spouse, and his mother testified at a 
hearing in June 1998.  

In May 2000, the veteran asserted that his low back and 
respiratory disabilities are the result of surgery performed 
in a VA hospital.  He also asserted that he has right knee 
problems secondary to his service-connected left knee.  These 
claims are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The left knee disability is currently manifested by 
crepitus, pain on motion, painful weight-bearing, giving way 
and swelling on use, and limitation of motion to 85 degrees 
of flexion; X-rays confirm degenerative joint disease; MRI 
confirms joint effusion.  

2.  There is no evidence of left knee cartilage dislocation 
prior to or during the appeal period or that a postoperative 
scar has been symptomatic during the appeal period.  

3.  The preponderance of the credible evidence reflects that 
the veteran did not have COPD until many years after active 
service and that the disorder is not related in any way to 
active service. 

4.  The preponderance of the credible evidence reflects that 
the veteran did not have degenerative disc disease until many 
years after active service and that a service-connected left 
knee disability neither caused nor aggravated it.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent schedular rating for left 
knee disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260 (2002).

2.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

3.  Degenerative disc disease was not incurred in or 
aggravated by active service may not be presumed to have been 
caused by active service, and was not caused or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and provide that VA will assist a 
claimant in obtaining necessary evidence.  The VCAA requires 
VA to notify the claimant and the claimant's representative 
of any information and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA), that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board sent a letter to the veteran in January 2003 that 
provided notice of the provisions of the VCAA.  The Board 
informed the veteran that the evidence of record was 
insufficient to grant the benefits sought and that the 
veteran should submit additional medical evidence to support 
his claims.  The Board informed the veteran that if he 
identified any source of favorable information, the Board 
would assist him in obtaining that information.  The veteran 
has not responded to the letter.  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of these claims pursuant to this new 
legislation and implementing regulations as VA has met all 
notice and duty to assist obligations under the new law and 
regulations.  The veteran has been notified of the laws and 
regulations governing the evaluation of his knee disability 
and for attaining service connection for chronic and 
nonchronic disease.  He has, by information letter, rating 
actions, a statement of the case and supplemental statements 
of the case, been advised of the evidence considered in 
connection with his claims, and what evidence that is 
potentially probative or not probative of the claims.  38 
C.F.R. § 3.159(b)(1), (e).  The RO has attempted to obtain, 
and has associated with the claims file, all pertinent 
service records, VA medical records, and the private medical 
records identified by the claimant.  In May 2000 the veteran 
requested that the RO obtain treatment reports from Salisbury 
VA Medical Center, as they would document recent knee 
treatment.  In June 2000, the RO obtained those clinical 
reports. 

The Board notified the veteran by letter dated in January 
2003 of the provisions of the VCAA and its potential impact 
on his claims, allowing him an additional period of time in 
which to present evidence and/or argument in support of the 
appeal.  The veteran has not responded. 





I.  Increased Rating 

A.  Factual Background

The RO obtained the veteran's service medical records (SMRs) 
from the National Personnel Records Center.  These reflect 
that while at Fort Lewis he tore the capsule of the left knee 
joint.  There was a question of increased lateral movement of 
the knee.  Internal derangement of the left knee was 
suspected.  X-rays were within normal limits.  There is no 
mention of arthroscopic surgery in the SMRs; however, at one 
point, bloody fluid was aspirated from the knee 
(hemarthrosis).  Another report notes an extremely painful 
left patella after working for 11 hours.  

Records from Cabarrus Memorial Hospital reflect that the 
veteran was hospitalized for 9 days in February 1971 for a 
knee sprain with hemarthrosis and possible laceration of the 
internal cartilage.  On February 7, the left knee was tapped 
and Celestone was injected.  He was again hospitalized for 5 
days in July and August 1972 for arthrotomy and excision a 
loose body from the left knee.  

During a November 1973 VA examination, a physician noted a 4-
inch well healed surgical scar on the lateral surface.  There 
was full range of motion, no instability, and no crepitus.  
The examiner noted that the veteran walked with a mild left 
limp.  The veteran reported that a bone chip had been 
surgically removed in 1972 because it caused locking of the 
knee.  

In December 1973, service connection was established for 
residuals of a tear of the capsule of the left knee joint and 
a 10 percent rating was assigned under Diagnostic Code 5257.  
The 10 percent rating was continued in various decisions 
thereafter.  

An April 1978 report from Carrabus reflects that X-rays 
showed irregularity under the undersurface of the left 
patella that probably represented the origin of the original 
loose body.  Also seen was a small loose body entrapped in 
the posterior medial compartment.  Arthroscopy was 
recommended and the veteran was referred to his local VA 
hospital. 

The veteran underwent an additional left knee surgery at 
Durham VA Medical Center in July 1979 to shave the patella.  
An August 1980 VA examination report notes a tender 8-inch 
scar over the left knee.  

In September 1980, the veteran's employer essentially 
reported that the veteran resigned his job after knee 
surgery.  The employer did not give a reason for the 
resignation; however the employer did state that the 
resignation had nothing to do with the veteran's disability.  

In October 1997, the veteran requested that his left knee be 
re-evaluated.  He reported worsening conditions and that it 
gave way causing him to fall to the ground several times each 
day.  He reported daily swelling that he treated with ice.  
His spouse reported that she witnessed these falls when his 
left knee buckled while walking.  She noted that he could 
walk about 15 minutes before needing rest and she said that 
his left knee often swelled, popped, and crackled.  

A December 1997 VA orthopedic compensation and pension 
examination report notes that the veteran had knee surgery in 
1970 with more surgery in 1979.  He currently had increased 
knee pain.  The veteran reported that he was not working and 
that the knee did not affect the activities of daily living.  
The examiner found full range of motion, pain on extreme 
flexion, but no other signs, such as instability, edema, 
weakness, fatigue, or lack of endurance.  X-rays showed 
moderately severe degenerative changes with osteophytes 
involving the femur, tibia, and patella.

In the appealed February 1998 rating decision, the RO 
continued a 10 percent rating for left knee post-operative 
residuals; however, it was recoded under Diagnostic Code 5010 
for traumatic arthritis.  

In an April 1998 substantive appeal, the veteran reported 
that the left knee was arthritic, unstable, and caused him to 
fall.  He requested that the left knee be rated 20 percent 
disabling. 

In June 1998, the veteran testified before an RO hearing 
officer that his left knee gave trouble when climbing steps 
and walking.  He testified that it buckled often and that 
weight bearing caused extreme swelling.  He felt that range 
of motion of the left knee was quite limited.  He testified 
that he did not wear his knee brace because it might 
interfere with circulation in the leg.  His spouse offered 
similar testimony.  The veteran also reported that knee 
replacement was being considered and that he had recently 
been awarded Social Security Administration (SSA) disability 
compensation.  

In August 1998, the RO obtained VA outpatient treatment 
reports from Salisbury VA Medical Center.  These reports 
reflect treatment during 1998 for back pain and other 
ailments, but do not note any left knee complaints.  

In August 1998, the RO received SSA records that reflect that 
that the veteran became disabled from working in October 1997 
due to obesity and to discogenic and degenerative disorders 
of the back.  Accompanying medical records note complaints of 
left knee buckling during 1998.  June 1998 X-rays showed 
severe degenerative changes.  In June 1998, a Dr. Shafer 
reported left knee tenderness, limitation of flexion to 90 
degrees, and noted that the veteran limped.  

In October 1999, the veteran's representative requested a 
fresh VA examination.  In April 2000, the Board remanded the 
case for an examination of the left knee.

In May 2000, the RO informed the veteran that he should 
submit any relevant medical evidence not already of record.  
The RO informed the veteran that if he would execute the 
enclosed release form, the RO would attempt to obtain such 
evidence for him.  

In May 2000, the veteran requested that the RO obtain 
outpatient treatment reports from Salisbury VA Medical 
Center.  He also reported the pain medications that he took.  
In another May 2000 letter, the veteran reported that records 
from Durham VA Medical Center dated in 1979 would show left 
knee surgery.  He requested that the RO obtain those records 
also.  

The RO obtained reports from Salisbury VA Medical Center in 
June 2000.  These reflect that the veteran underwent left 
knee MRI and X-ray in January 1999.  The MRI showed effusion, 
meniscus degeneration, extensive osteophytic changes, and a 
probable bone island in the distal femoral condyle.  The MRI 
showed no convincing evidence of a loose body, but a partial 
tear of the posterior horn of the left knee, mild to moderate 
meniscal degeneration, and moderate joint effusion.  X-rays 
showed left knee degenerative changes.   

In June 2000, the veteran underwent a VA compensation and 
pension examination of the left knee.  The examiner noted a 
review of the claims file.  During the examination, the 
veteran complained of left knee pain, stiffness, and 
swelling.  He reported that he did not have flare-ups, as the 
left knee hurt continuously.  The examiner noted that the 
left knee had no dislocation, subluxation, or inflammation.  
It flexed to 85 degrees and extended fully.  There was pain 
at the extremes of motion and pain on movement.  There was no 
fatigue, weakness, or lack of endurance.  There was no 
instability or edema, but there was crepitus.  His ability to 
bear weight was judged to be fair and he walked with a limp 
and used a cane.  

In August 2001, the veteran's representative requested time 
to allow the veteran to submit evidence of continuity of 
symptomatology and other supporting evidence.  The 
representative requested that the Board inform the veteran of 
any negative evidence and to explain to the veteran what 
evidence would tend to rebut the negative evidence.  

In January 2002, the RO issued an SSOC continuing a 10 
percent rating for the left knee.  

In January 2003, the Board sent a letter to the veteran 
notifying him of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In the letter, the Board 
explained that the evidence of record was insufficient to 
grant service connection for chronic obstructive pulmonary 
disease (COPD) and for degenerative disc disease of the 
lumbosacral spine.  The Board explained what evidence would 
be necessary to prevail on these claims.  The Board also 
explained what evidence would be necessary to warrant a 
higher left knee rating under several diagnostic codes that 
might be used and what evidence could be favorable for 
consideration of the holding of the Court in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The veteran did not respond to the 
letter.  

B.  Legal Analysis

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. 38 U.S.C.A. § 
5107(a) (West  2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology that produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the CAVC held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The CAVC also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The CAVC remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
CAVC also held that the examiner should be asked to determine 
whether the joint exhibited weakened movement, excess 
fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  In turn, degenerative arthritis 
(hypertrophic or osteoarthritis) when established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200 etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002). 

A 30 percent evaluation for recurrent subluxation or lateral 
instability of the knee is warranted when there is severe 
impairment.  A 20 percent evaluation requires moderate 
impairment.  Slight impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 
10 percent rating.  38 C.F.R. §§ 4.71, Plate II, 4.71a, 
Diagnostic Code 5257 (2002).

Cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain and effusion into the joint warrants a 
20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2002).  

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2002).

Limitation of flexion at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  See 38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Diagnostic Code 5260 (2002).   

Limitation of extension of the knee (normal being to 
approximately 0 degrees) will be rated as follows: Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate 
II, 4.71a, Diagnostic Code 5261 (2002).    

The left knee disability is currently manifested by crepitus, 
pain on motion, painful weight bearing, giving way and 
swelling on use, and limitation of motion to 85 degrees of 
flexion.  X-rays confirm degenerative joint disease.  MRI 
confirms joint effusion.  The evidence does not show 
cartilage dislocation nor does it show that a postoperative 
scar has been symptomatic during the appeal period.  

Comparing the symptoms attributed to the service-connected 
left knee disability with the criteria of the rating 
schedule, the Board finds that the criteria for a compensable 
rating under either Diagnostic Code 5257, 5258, 5259, 5260, 
or 5261 are not more nearly approximated.  The evidence of 
record does not show recurrent subluxation or lateral 
instability under Diagnostic Code 5257.  Although there was a 
meniscus tear and bone chip removal, no cartilage dislocation 
or "locking" of the knee has been shown during the appeal 
period.  Semilunar cartilage is not missing; hence, 
Diagnostic Code 5259 is not for application.  Because the 
veteran can flex the left knee to 85 degrees, it does not 
more nearly approximate the criteria for a compensable rating 
for limitation of motion under Diagnostic Code 5260 and 
because he can fully extend the knee, it does not more nearly 
approximate the criteria for a compensable rating under 
Diagnostic Code 5261.  Thus, the only applicable diagnostic 
code appears to be Diagnostic Code 5003, under which a 10 
percent rating is for application for a major joint affected 
by limitation of motion. 

Considering the tenets of DeLuca, the Board must inquire 
whether there is any additional functional limitation.  There 
veteran reported that flare-ups of pain are not a problem 
because the knee hurts continuously.  Examiners feel that 
there is no weakness or incoordination; however, the veteran 
and his spouse have testified and/or mentioned several times 
that the knee buckles and he falls.  Applying 38 C.F.R. 
§ 4.40 and noting that pain on use is equivalent to a 
seriously disabled joint, the Board must consider a higher 
rating.  Taking buckling into consideration, the Board finds 
that the symptoms more nearly approximate the level of 
disability represented by a 20 percent rating under 
Diagnostic Code 5260.  Thus, a 20 percent rating for the left 
knee is granted for the entire appeal period.  

38 C.F.R. § 3.321(b) (2002) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to VA's Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 

II.  Service Connection for COPD

A.  Factual Background

The SMRs do not indicate any lung problems or treatment or 
complaint of shortness of breath or breathing disorders.  The 
veteran reported some pre-service history of hay fever and 
asthma.  In December 1969, the veteran reported right 
anterior chest pain for the previous one month; however, a 
January 1970 chest X-ray was within normal limits.  The 
veteran's separation examination report reflects normal 
lungs.  At that time, he checked "yes" to a history of hay 
fever, but "no" to a history of shortness of breath.

A January 1979 VA X-ray indicates that the chest was normal.  

An August 1997 X-ray report from South Rowan Medical Center 
reflects elevation of the right hemi diaphragm with linear 
scarring or atelectasis at the right base.  A September 1997 
X-ray report from South Rowan Medical Center reflects chronic 
parenchymal changes since August 1997.  In September and 
October 1997, Dr. Whicker reported that the veteran had COPD. 

A December 1997 VA pulmonary function test report reflects 
moderate airway obstruction as well as low vital capacity.  
February and May 1998 VA outpatient treatment reports reflect 
COPD.  

In April 1998, Dr. Whicker reported that a diagnosis of COPD 
had recently been given and added, "but the problem had its 
origin a number of years ago.  There is a high probability 
that this could have occurred 20 plus years ago."

In June 1998, the veteran and his spouse testified that he 
had lung spots and breathing problems dating back to active 
service.  His mother testified that when he returned from 
Vietnam she thought he had a breathing problem but later it 
was determined that he had gallbladder trouble, kidney 
stones, and stomach problems. 

In April 2000, the Board determined that the claim of 
entitlement to service connection for COPD was not well 
grounded due a lack of medical evidence of a link between the 
current diagnosis and active service and/or a lack of 
evidence of continuous symptoms since active service.  

In May 2000, the veteran reported that prior to VA surgery in 
1979, he had "some shortness of breath".  He felt that his 
lungs worsened after that surgery and he attributed his 
current lung problem to that surgery. 

In October 2001, a VA physician reviewed the claim file and 
offered an opinion concerning the etiology of COPD.  The 
physician noted that the veteran reported spots on his lungs 
when he was discharged from active service; however a review 
of the file reflected that active service X-rays as well as 
X-rays in 1974, 1979, and 1980 were normal.  The physician 
noted that the veteran had smoked 25 pack-years at least 
until the late 1980s and that a history of adult asthma had 
been mentioned.  The physician opined that there was no 
evidence to suggest that the veteran's COPD started or was 
aggravated by his military service in 1968, 1969, or the 
beginning of 1970. 

March 2001, the United States Court of Veterans Appeals 
(Court) vacated and remanded the April 2000 Board decision.  
In September 2001, the Board remanded the case to the RO for 
further development.

In October 2002, the veteran's representative argued that the 
veteran's COPD was a residual of medical treatment received 
at a VA hospital.  

In January 2003, the Board sent a letter to the veteran 
notifying him of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In the letter, the Board 
explained that the evidence of record was insufficient to 
grant service connection for COPD.  The Board explained what 
evidence would be necessary to prevail on the claim.  The 
veteran did not respond to the letter.  

B.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

There is some disagreement in the case concerning the likely 
date of onset of COPD.  A VA physician feels that none of the 
evidence suggests that COPD began during active service or 
was aggravated by active service.  Dr. Whicker, on the other 
hand, feels that there is a high probability that COPD began 
over 20 years prior to 1998.  Dr. Whicker's opinion does not 
offer more than a suggestion that COPD began during active 
service, even if it did begin more than 20 plus years 
earlier.  Moreover, the veteran has recently reported that 
his respiratory symptoms seemed to have become more 
noticeable in 1979, after VA hospital treatment.  On the 
other hand, the VA physician noted that all chest X-rays 
during active service and during the 1970s were normal, the 
first abnormal chest X-ray is dated in 1997, and that there 
was no wheezing until after 1997.  The Board finds the VA 
opinion to be more probative because it is amply supported by 
contemporary medical evidence whereas Dr. Whicker's opinion 
does not explain the absence of any clinical evidence of COPD 
prior to the late 1990s.  

Although the veteran had earlier attempted to link COPD to 
active service or, more precisely, to shortness of breath 
stemming back to active service, he, as a layman without 
proper medical training and expertise, is not competent to 
provide probative evidence on a medical matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, 
even though he may report clearly observable symptoms, the 
Board cannot attach any weight to the veteran's lay 
assertions that shortness of breath during active service was 
caused by COPD.  After reviewing the evidence of record, 
including the testimonial evidence of the veteran and others, 
the Board finds that the preponderance of the evidence is 
against the claim and the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The claim 
for service connection for COPD must be denied.  

III.  Service connection for Degenerative Disc Disease 

A.  Factual Background

The veteran's entrance examination report notes that the back 
was normal.  In February 1968 he complained of back pain, 
which he said began following an auto accident that occurred 
three months earlier; however, intensive training since that 
time seemed to have made his back worse.  Another February 
1968 report notes that one day prior he carried a 215 pound 
fellow basic trainee on his shoulders and had back, leg, and 
knee pains.  An X-ray of the lumbar spine was negative.  The 
impression was acute low back strain.  He was treated for 
back pain several times during February and March 1968.  
Twice in February 1968, he was placed on a physical profile 
for acute low back strain.  During a January 1970 separation 
examination, the veteran checked "no" to back trouble of 
any sort and the back was found to be normal.  

The veteran first complained of back pain to VA in a 
September 1973 original claim for VA benefits.  During a 
November 1973 VA examination, the veteran related a history 
of pulled back muscles during basic training a physician gave 
a diagnosis of pulled back muscles, by history.  On 
examination, there was no symptom.  All findings relative to 
the low back were normal.  An X-ray showed only 4 lumbar 
vertebrae; however, all were normal.  

In December 1973, service connection for residuals of a back 
sprain was denied. 

In September 1974, Cabarrus Memorial Hospital provided a 
summary of treatment reflecting that the veteran was 
hospitalized for two days for back strain with multiple 
contusions of the head and right shoulder in September 1967.  
He was hospitalized at various times after that; however 
there is no mention of back pain.  

In the 1990's, a diagnosis of degenerative disc disease was 
made; however, competent medical evidence has not related 
this condition to active service or to any presumptive period 
following active service.  

In October 1997, the veteran's spouse reported that the 
veteran had back problems ever since returning from Vietnam.  

A December 1997 VA compensation and pension examination 
report of the spine notes that the veteran had back pain and 
stiffness that he related to a fall during basic training.  
The examiner recorded the range of motion of the spine in 
several planes.  X-rays showed degenerative disc disease of 
the lower spine.   No opinion concerning etiology was 
offered.  

The veteran based his appeal for service connection for the 
low back on a written opinion by Winfrey Whicker, M.D.  In 
April 1998, Dr. Whicker opined that the veteran had an acute 
back strain in 1991 that could have been an exacerbation of 
an old injury.  Dr. Whicker did not specifically refer to an 
in-service back injury nor does it appear that Dr. Whicker 
was relating degenerative disc disease to active service.  

In June 1998, the veteran testified before an RO hearing 
officer that a drill sergeant injured his back by putting his 
foot on it while ordering the veteran to do pushups.  He 
testified that he has had back trouble ever since that time.

Subsequently, the RO has obtained VA outpatient treatment 
reports, SSA records, and private clinical reports.  None of 
these tend to link any current low back disorder to active 
service.  

In August 2000, the veteran submitted a letter addressed to 
the Board alleging that his back problem was not bad until he 
underwent surgery in 1979.  After that surgery, his back 
began to worsen. 

In October 2001, a VA physician reviewed the claim file and 
offered an opinion concerning the etiology of degenerative 
disc disease of the back.  The physician noted several 
instances of lumbosacral strain in the SMRs.  The physician 
noted that X-rays in 1968 and 1973 were negative and 
examination reports dated in 1977 and 1979 reflected a normal 
back with no complaint.  The examiner noted that in 1977, the 
back was reported to be "supple" and in 1979 it was 
described as normal.  A note dated in 1991 reflects that the 
veteran had re-injured his back while digging, suggesting 
another episode of lumbosacral strain.  In 1997, a collapsed 
vertebra at T11 was found and in 1998, degenerative disc 
disease of the low back was given as a diagnosis.  The VA 
physician addressed the claimed etiology of degenerative disc 
disease and opined that it was "less likely" that the 
current back disorder was related either to active service or 
secondarily to the service-connected left knee.  

The RO issued an SSOC in January 2002.

In January 2003, the Board sent a letter to the veteran 
notifying him of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In the letter, the Board 
explained that the evidence of record was insufficient to 
grant service connection for degenerative disc disease of the 
lumbosacral spine.  The Board explained what evidence would 
be necessary to prevail on the claim.  The veteran did not 
respond to the letter.  

B.  Legal Analysis

As noted on a prior page, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee, 34 F.3d 1039.   

A chronic disease will be considered to have been incurred in 
service when manifested to a degree of 10 percent or more 
within 1 year from the date of separation from active 
service.  See 38 C.F.R. § 3.307 (2002).  Degenerative 
arthritis shall be considered a chronic disease within the 
meaning of 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309 (2002).  
Because degenerative disc disease is involved, the Board will 
consider presumptive service connection for degenerative 
arthritis.  Also, because the service-connected left knee has 
been mentioned as a possible cause of degenerative disc 
disease, the Board will consider secondary service 
connection.  

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2002).  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
cases involving a question of medical causation, competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

In this case, Dr. Whicker opined that an acute back strain in 
1991 could have been an exacerbation of an old injury.  This 
opinion might suggest an etiology for acute back strain but 
does not link degenerative disc disease to active service or 
reflect that arthritis was manifested to a degree of 10 
percent within a year of discharge.  The VA physician's 
opinion addresses the etiology of the claimed condition.  
Thus, it is more persuasive.  

Although the veteran has attempted to link degenerative disc 
disease to active service or to a service connected left knee 
disability, he, as a layman without proper medical training 
and expertise, is not competent to provide probative evidence 
on a medical matter such as the diagnosis or etiology of a 
claimed medical condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Thus, the Board cannot attach any 
weight to the veteran's lay assertions.  

The veteran has claimed more or less continuous back pain 
since active service; however, the medical reports do not 
bear this out.  As the recent VA physician has noted, several 
reports that might have mentioned a complaint of back pain 
were silent for back pain.  Thus, the veteran's lay testimony 
concerning continuity of symptomatology does not establish a 
credible link to active service.  Rowell v Principi, 4 Vet. 
App. 9 (1993); Cartright v. Derwinski, 2 Vet. App. 24 (1991) 
(lay evidence alone may be sufficient to place the evidence 
in equipoise and thus, under 38 U.S.C. § 5107(b), establish 
entitlement to benefits); Hatlestad v. Derwinski, 1 Vet. App. 
164, 169-70 (1991).  The evidence does not reflect that 
degenerative disc disease of the lumbar spine began in 
service, does not suggest that it became manifested to a 
degree of 10 percent within one year of separation from 
service, or that it was caused or aggravated by a service-
connected disability.  After considering all the evidence 
including the testimony, he Board finds that the 
preponderance of the evidence is against the claim and the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  






ORDER

1.  A 20 percent rating for left knee disability is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

2.  Entitlement to service connection for COPD is denied.

3.  Entitlement to service connection for degenerative disc 
disease is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

